--------------------------------------------------------------------------------

Exhibit 10.3
 
 
AMENDMENT TO
CORPORATE LOAN AGREEMENT AND PROMISSORY NOTE


THIS AMENDMENT TO CORPORATE LOAN AGREEMENT AND PROMISSORY NOTE (the
“Amendment”), which is effective as of the 7th day of May, 2010, is entered into
by and between Kilpatrick’s Rose-Neath Funeral Homes, Crematorium and
Cemeteries, Inc., a Louisiana corporation (“Lender”), and International Star,
Inc., a Nevada corporation (“Borrower”).


WHEREAS, Lender and Borrower entered into a certain Corporate Loan Agreement
(the “Agreement”) and a certain Promissory Note (the “Note”), each dated
December 3, 2007; and


WHEREAS, Lender and Borrower desire to extend the term of the Agreement and the
Note for an additional two years;


NOW, THEREFORE, incorporating the recitals above and in consideration of the
mutual agreements and covenants contained herein and contained in the Agreement
and the Note, the receipt and sufficiency of which are hereby acknowledged,
Lender and Borrower hereby agree as follows:


1.  
The Agreement and the Note are each hereby amended to provide that the principal
amount of the Note is due in full, together with any accrued and unpaid interest
thereon, on December 3, 2012 (the “Maturity Date”), and that Borrower shall pay
interest only until such Maturity Date.



2.  
Except as amended hereby, the parties acknowledge that the Agreement and the
Note shall remain in full force and effect.



3.  
All capitalized terms used in this Amendment but not defined herein shall have
the meaning as set forth in the Agreement and the Note.



4.  
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, and all of which, taken
together, shall constitute but one and the same instrument.



IN WITNESS WHEREOF, the parties hereto have duly caused the execution of this
Amendment by their duly authorized representative or officer, as of this 7th day
of September, 2010.


LENDER
 
BORROWER
                 
By: /s/ Margaret S. Shehee
 
By: /s/ Jacqulyn B. Wine
 
Name: Margaret S. Shehee
 
Name: Jacqulyn B. Wine
 
Title: Vice President
 
Title: Treasurer, Chief Financial Officer
 
